Motion by appellant for leave to appeal as a poor person, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the Attorney-General. Appellant’s time to perfect the appeal is enlarged to the January 1962 Term; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Alexander Goldberg, Esq., 39 Market Street, Poughkeepsie, New York, is assigned as counsel to prosecute the appeal. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.